DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pixel electrode on the anode layer” must be shown or the feature(s) canceled from the claims 3, 8, 11, and 12.  No new matter should be entered. In addition, the “pixel pattern” must be shown or the feature(s) canceled from the claims 4. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "60" and "61" have both been used to designate elements located above 50 (in Figs. 5-8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Su, US 2015/0249161 (corresponding to US 9,394,221), in view of Saito, US 2011/0284838 (corresponding to US 9,299,723), in view of Shoda et al., US2012/0187389, in view of Park et al., US 2014/0295626).
In re Claim 1, Su discloses a method for manufacturing a top emission indium gallium zinc oxide thin film transistor device, comprising: a first lithographing step, comprising developing a first metal layer 121 on a glass substrate 110, and patterning the first metal layer 121 to form a light shielding layer; a second lithographing step, comprising depositing a buffer layer 122 and an indium gallium zinc oxide active layer 130 on the glass substrate 110 and a step of stripping the indium gallium zinc oxide active layer 130 off (Fig. 2); a gate insulation layer (140, as a portion of 160, [0043], [0045]; marked as GIL in Fig. A) forming step, comprising depositing a gate insulation layer GIL, on the indium gallium zinc oxide active layer 130, wherein the gate insulation layer GIL entirely covers the indium gallium zinc oxide active layer 130 to isolate the indium gallium zinc oxide active layer 130; a source via hole SVH forming step, comprising removing an exposed portion of the gate insulation layer GIL, a portion 131 of the indium gallium zinc oxide active layer 130 and a portion of the buffer layer 122 to form a SVH (Fig. A); an indium gallium zinc oxide active layer 130 exposing step, comprising removing a portion of the photoresist and a portion of the gate insulation layer GIL to expose a portion 132 of the indium gallium zinc oxide active layer 130 on the drain electrode 180, and finally conductorizing an exposed portion of the indium gallium zinc oxide active layer 130, wherein a drain disposing hole DDH is defined above the exposed portion; a source/drain forming step, comprising depositing a second metal layer (170, 180, 150) on the electrode barrier spacers, in the source via hole SVH, and in the drain disposing hole DDH, forming a source electrode portion 170, a drain electrode portion 180, and a gate electrode layer 150 on the second metal layer (170, 180, 150), wherein the source electrode portion 170 is located in the source via hole SVH, the drain electrode portion 180 is located in the drain disposing hole DDH, and the gate electrode layer 150 (Figs. 2, 5 and A; [0033 -0953]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Su’s Figure 2 annotated to show the details cited

Saito teaches that a source electrode layer 118 is on the first metal layer 114 (Figs. 1; [0051- 0065]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su and Saito, and to use the specified source electrode layer on the first metal layer to prevent degradation of characteristics of the transistor due to light  as taught by Saito ([0016]).
Shoda teaches a third lithographing step, comprising depositing a photoresist on the gate insulation layer, forming a plurality of electrode barrier spacers 103 on the photoresist by a half-tone mask, wherein the electrode barrier spacer 103 is made of polyimide (Figs. 1 and 2; [0007], ]0042], [0056 -00062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su - Saito and Shoda, and to use the specified electrode barrier spacer made of polyimide to partition sub-pixels as taught by Shoda ([0007]). Let’s note that it would have been obvious to one of ordinary skill in the art at the time the invention was made to forming a plurality of electrode barrier spacers  on the photoresist by a half-tone mask since it was known in the art that the usage of half-tone mask is well-known and routine process in semiconductor technology. (MPEP2144.I.)

Park teaches that a planarization layer 117 forming step, comprising depositing a passivation layer 117 on the second metal layer 126, and depositing a planarization layer 119 on the passivation layer 117 (Fig. 9; [0117 – 0120]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Saito,  Shoda, and Park, and to use the specified planarization layer on passivation layer to solve the RC signal delay problem as taught by Park ([0006]).
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:


(2) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have combined the elements (Su’s a first lithographing step, comprising developing a first metal layer on a glass substrate, and patterning the first metal layer to form a light shielding layer and a source electrode layer on the first metal layer; a second lithographing step, comprising depositing a buffer layer and an indium gallium zinc oxide active layer on the 
(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the methods of Su, Saito,  Shoda, and Park successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Su, Saito, Shoda, and Park as applied to claim 1 above, and further in view of Ge et al. , US 2017/0179296 (corresponding to US 9,768,323).

Ge teaches a method comprising a step, comprising removing a portion of the planarization layer 910 and a portion of the passivation layer (700. 900) to form an anode via hole (wherein anode 1100 located) (Fig. 1, [0007-0008], [0013-0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Saito, Shoda, Park, and Ge, and to use the specified step  to make the display brightness of the OLED be more even and the display quality be higher as taught by Ge ([0007]).

Claims 2 – 4  and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Su, Saito, Shoda, and Park as applied to claim 1 above, and further in view of Kim et al., US 2017/0031323 (corresponding to US 9,632,487).
In re Claim 2, Su taken with Saito, Shoda, and Park discloses all limitations of claim 2 except for a fourth lithographing step, comprising removing a portion of the planarization layer and a portion of the passivation layer to form an anode via hole.
Kim teaches a method comprising removing a portion of the planarization layer PL (Fig. &) and a portion of the passivation layer PAS to form an anode via hole AVH (Fig. B) (Figs. 7 and B, [0036 -0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Saito, Shoda, Park, and Kim, and to use the specified step so the 



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Kim’s Fig. 7 annotated to show the details cited

In re Claim 3, Su taken with Saito, Shoda, Park, and Kim discloses the method for manufacturing a top emission indium gallium zinc oxide thin film transistor device as claimed in claim 2, wherein the method further comprises a fifth lithographing step, comprising depositing an anode layer ANO (Kim: Fig. 7) on the planarization layer PL with a portion of the anode layer ANO disposed in the anode via hole AVH (Fig. B), and forming a pixel electrode PE (corresponding to an upper portion of ANO underneath OL) on the anode layer ANO.
PP on the pixel definition layer BN (Fig. B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Su, Saito, Shoda, Park  and Kim as applied to claim 1 above, and further in view of Niu, US 2014/0091291 (corresponding to US 9,099,404).
In re Claim 5, Su taken with Saito, Shoda, Park, and Kim discloses all limitations of claim 5 except for that in the second lithographing step, the indium gallium zinc oxide active layer is formed by an exposing process, a development process, and a wet engraving process.
Niu teaches  a method wherein the indium gallium zinc oxide active layer 302 is formed by an exposing process, a development process, and a wet engraving process (Fig. 6b, [0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Shoda, Park, Kim, and Niu, and to use the specified for simplifying the fabrication process, and reducing the production difficulty and production cost of products as taught by Niu ([0006]).

In re Claim 6, Su taken with Saito, Shoda, Park, and Kim discloses all limitations of claim 6 except for that the exposed portion of the gate insulation layer a gate insulation layer (GIL in Fig. A), the portion of the indium gallium zinc oxide active layer 130 (Su: Fig. 2), and the portion of the buffer layer 122 (Su: Fig. 2) are removed by a dry engraving process, a wet 
In re Claim 7, Su taken with Saito, Shoda, Park, and Kim discloses all limitations of claim 7 except for that the anode via hole AVH (Fig. B) is defined by a development process removing a portion of the planarization layer PL and by a dry engraving process removing a portion of the passivation layer PAS (Kim: Fig. 7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to removing a portion of the planarization layer PL by development process and by the dry engraving process removing a portion of the passivation layer since it was known in the art the development process and the dry engraving process are well-known and routine processes in semiconductor technology (MPEP2144.I.).
In re Claim 8, Su taken with Saito, Shoda, Park, and Kim discloses all limitations of claim 8  except for that the pixel electrode PE (Fig. B) is formed on the anode layer ANO by a gluing process, an exposing process, a development process, an etching process, and a stripping process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use by the gluing process, the exposing process, the development process, the etching process, and the stripping process since it was known in the art the gluing process, the exposing process, the development process, the etching process, and the stripping process are well-known and routine processes in semiconductor technology (MPEP2144.I.).
PP (Fig. B) is formed on the pixel definition layer BN by a development process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the development process since it was known in the art the development process is well-known and routine process in semiconductor technology (MPEP2144.I.).
In re Claim 10, Su taken with Saito, Shoda, Park, and Kim discloses the method for manufacturing a top emission indium gallium zinc oxide thin film transistor device as claimed in claim 4, wherein the photoresist is a negative photosensitive glue (Shoda: [0057]).

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Saito, in view of Shoda, in view of Park, in view of Kim, and in view of Niu.
In re Claim 11, Su discloses a method for manufacturing a top emission indium gallium zinc oxide thin film transistor device, comprising: a first lithographing step, comprising developing a first metal layer 121 on a glass substrate 110 ([0032]), and patterning the first metal layer 121 to form a light shielding layer ([0034]); a second lithographing step, comprising depositing a buffer layer 122 and an indium gallium zinc oxide active layer 130 on the glass substrate 110 and stripping the indium gallium zinc oxide active layer 130 off (to form (131, 133, 132), a gate insulation layer forming step, comprising depositing a gate insulation layer (140, as a portion of 160, [0043], [0045]; marked as GIL in Fig. A) on the indium gallium zinc oxide active layer 130, wherein the gate insulation layer (GIL in Fig. A) entirely covers the indium gallium zinc oxide active layer 130 to isolate the indium gallium zinc oxide active layer 130; a source via hole forming step, comprising removing an exposed portion of the gate insulation GIL in Fig. A), a portion of the indium gallium zinc oxide active layer 131 and a portion of the buffer layer 122 to form a source via hole SVH (Fig. A); an indium gallium zinc oxide active layer 130 exposing step, comprising removing a portion of the photoresist and a portion of the gate insulation layer GIL to expose a portion 132 of the indium gallium zinc oxide active layer 130 on the drain electrode 180, and finally conductorizing an exposed portion of the indium gallium zinc oxide active layer 130, wherein a drain disposing hole DDH is defined above the exposed portion; a source/drain forming step, comprising depositing a second metal layer (170, 180, 150) on the electrode barrier spacers, in the source via hole SVH, and in the drain disposing hole DDH, forming a source electrode portion 170, a drain electrode portion 180, and a gate electrode layer 150 on the second metal layer (170, 180, 150), wherein the source electrode portion 170 is located in the source via hole SVH, the drain electrode portion 180  is located in the drain disposing hole DDH, and the gate electrode layer 150 (Figs. 2, 5 and A; [0033 -0953]).
Su does not discloses that and a source electrode layer on the first metal layer; the gate electrode layer located on the electrode barrier spacers; a planarization layer forming step, comprising depositing a passivation layer on the second metal layer, and depositing a planarization layer on the passivation layer, wherein the method further comprises a fourth lithographing step, comprising removing a portion of the planarization layer and a portion of the passivation layer to form an anode via hole; wherein the method further comprises a fifth lithographing step, comprising depositing an anode layer on the planarization layer with a portion of the anode layer disposed in the anode via hole, and forming a pixel electrode on the anode layer; wherein the method further comprises a sixth lithographing step, comprising depositing a pixel definition layer on the planarization layer, and forming a pixel pattern on the pixel definition layer; wherein in the second lithographing step, the indium gallium zinc oxide 
Saito teaches that a source electrode layer 118 is on the first metal layer 114 (Figs. 1; [0051- 0065]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su and Saito, and to use the specified source electrode layer on the first metal layer to prevent degradation of characteristics of the transistor due to light  as taught by Saito ([0016]).
Shoda teaches a third lithographing step, comprising depositing a photoresist on the gate insulation layer, forming a plurality of electrode barrier spacers 103 on the photoresist by a half-tone mask, wherein the electrode barrier spacer 103 is made of polyimide (Figs. 1 and 2; [0007], ]0042], [0056 -00062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su - Saito and Shoda, and to use the specified electrode barrier spacer made of polyimide to partition sub-pixels as taught by Shoda ([0007]). Let’s note that it would have been obvious to one of ordinary skill in the art at the time the invention was made to forming a plurality of electrode barrier spacers  on the photoresist by a half-tone mask since it 
Su taken with Saito and Shoda does not specify that the gate electrode layer  is located on the electrode barrier spacers, while Shoda teaches an electrode layer 107 on the electrode barrier spacers 103 (Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Saito, and Shoda, and to use the specified the gate electrode layer  is located on the electrode barrier spacers to maintain efficiency while preventing defects caused by foreign substances as taught by Shoda (Abstract).
Park teaches that a planarization layer 117 forming step, comprising depositing a passivation layer 117 on the second metal layer 126, and depositing a planarization layer 119 on the passivation layer 117 (Fig. 9; [0117 – 0120]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Saito,  Shoda, and Park, and to use the specified planarization layer on passivation layer to solve the RC signal delay problem as taught by Park ([0006]).
Kim teaches a method comprising removing a portion of the planarization layer PL (Fig. &) and a portion of the passivation layer PAS to form an anode via hole AVH (Fig. B) (Figs. 7 and B, [0036 -0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Saito, Shoda, Park, and Kim, and to use the specified step so the anode electrode ANO occupies only a predetermined portion of the pixel PA and is not in contact with an anode electrode ANO of an adjacent pixel PA as taught by Kim ([0041]).
Kim discloses a fifth lithographing step, comprising depositing an anode layer ANO (Kim: Fig. 7) on the planarization layer PL with a portion of the anode layer ANO disposed in AVH (Fig. B), and forming a pixel electrode PE (corresponding to an upper portion of ANO underneath OL) on the anode layer ANO.
Kim discloses a method comprises a sixth lithographing step, comprising depositing a pixel definition layer BN (Fig. 7) on the planarization layer PL, and forming a pixel pattern PP (Fig. B) on the pixel definition layer BN.
Niu teaches  a method wherein the indium gallium zinc oxide active layer 302 is formed by an exposing process, a development process, and a wet engraving process (Fig. 6b, [0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Su, Shoda, Park, Kim, and Niu, and to use the specified for simplifying the fabrication process, and reducing the production difficulty and production cost of products as taught by Niu ([0006]).
Su taken with Saito, Shoda, Park, Kim and Niu discloses all limitations of claim 11 except for that the anode via hole AVH (Fig. B) is defined by a development process removing a portion of the planarization layer PL and by a dry engraving process removing a portion of the passivation layer PAS (Kim: Fig. 7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to removing a portion of the planarization layer PL by development process and by the dry engraving process removing a portion of the passivation layer since it was known in the art the development process and the dry engraving process are well-known and routine processes in semiconductor technology (MPEP2144.I.).
Su taken with Saito, Shoda, Park, Kim and Niu discloses all limitations of claim 1 except for that the anode via hole AVH (Fig. B) is defined by a development process removing a portion of the planarization layer PL and by a dry engraving process removing a portion of the passivation layer PAS (Kim: Fig. 7). It would have been obvious to one of ordinary skill in the 
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Su, Saito, Shoda, Park, Kim, and Niu’s references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements (Su’s step; Saito’ step; Park’s step; Kim’s step; and Niu’s step) in a single prior art reference; 
(2) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have combined the elements (Su’s step; Saito’ step; Park’s step; Kim’s 
(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the methods of Su, Saito,  Shoda, Park, and Niu successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 12, Su taken with Saito, Shoda, Park, and Niu discloses all limitations of claim 12 except for that the pixel electrode PE (Fig. B) is formed on the anode layer ANO by a gluing process, an exposing process, a development process, an etching process, and a stripping process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use by the gluing process, the exposing process, the development process, the etching process, and the stripping process since it was known in the art the gluing process, the exposing process, the development process, the etching process, and the stripping process are well-known and routine processes in semiconductor technology (MPEP2144.I.).
In re Claim 13, Su taken with Saito, Shoda, Park, and Niu discloses all limitations of claim 13  except for that the pixel pattern PP (Fig. B) is formed on the pixel definition layer BN by a development process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the development process since it was known in the art the development process is well-known and routine process in semiconductor technology (MPEP2144.I.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893